Citation Nr: 0530294	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  02-05 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1971 to May 1972.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in February 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.     


FINDINGS OF FACT

1.	The evidence does not establish that the veteran engaged 
in combat with the enemy.  

2.	There is no credible supporting evidence that an in-
service stressor event occurred.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.304(f) (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matter - VA's Duty to Notify and Assist 

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claim; and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act (VCAA) and 
other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate a claim for benefits and further 
allocate the responsibility for obtaining such evidence.  The 
VCAA further provides that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002). 

The record indicates that the veteran has been fully apprised 
of what evidence would be necessary to substantiate his 
claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was provided with a copy of the original 
rating decision dated in February 2002 setting forth the 
general requirements of then-applicable law pertaining to 
service connection, and what evidence was necessary to 
substantiate his claim.  The general notification was 
reiterated in the Statement of the Case dated in April 2002, 
and in a Supplemental Statement of the Case dated in July 
2005.    

In specific compliance with the Court's ruling in Quartuccio, 
the veteran was advised of the evidence that would 
substantiate his claim, and the responsibility for obtaining 
it, by letter dated in March 2004.  See 38 U.S.C.A § 5103(b) 
(West 2002) (providing in substance that after notification 
to the claimant under the VCAA of any information that was 
not previously provided, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application); PVA v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A.§ 5103A 
(a), (b) and (c) (West 2002).  In particular, VA obtained VA 
and service medical records, as is detailed below.  

The Board notes that the VCAA further provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002).  In this matter, VA did not 
provide the veteran a VA examination or opinion.  

In considering whether either is necessary here, VA must 
determine whether the evidence shows that the claimant has a 
current disability, or has persistent or recurrent symptoms 
of a disability, and whether the evidence indicates that the 
disability or symptoms may be associated with the claimant's 
active service.  38 U.S.C.A. § 5103A(d).  The United States 
Court of Appeals for Veterans Claims (Court) recently 
addressed this issue in Duenas v. Principi, 18 Vet. App. 512 
(2004).  There, the Court held that where no "reasonable 
possibility" exists that a medical examination would aid the 
veteran in substantiating a claim, VA need not provide an 
examination with respect to that claim.  In Duenas, the Court 
found that no reasonable possibility existed where there was 
no competent evidence in the record that the veteran suffered 
an event, injury, or disease in service that could have been 
associated with the symptoms the veteran then-currently 
experienced relating to his claim.  Id. at 517-518.   

In assessing the veteran's service connection claim here, the 
Board likewise finds that no reasonable possibility exists in 
this case that VA examination and medical opinion would help 
the veteran with his claim.  As is further addressed below, 
the record contains no objective evidence that the veteran 
incurred PTSD in service.  Conducting a medical examination 
for purposes of rendering an opinion would serve no purpose 
in this case - there is no factual predicate of in-service 
stressors on which an examiner could base a nexus opinion 
connecting current PTSD and past service.  In cases involving 
PTSD, a medical diagnosis of PTSD cannot alone support a PTSD 
service connection claim in the absence of substantiated or 
verified in-service stressor(s).  Moreau v. Brown, 9 Vet. 
App. 389, 395-96 (1996).  In this matter, the veteran's 
claimed stressors are neither substantiated nor verified.  
Given this, the Board finds that no reasonable possibility 
exists that a medical examination and opinion would aid the 
veteran in supporting his service connection claim for PTSD.  
Id. at 517-518.   

The Board finds that VA has done everything reasonably 
possible to assist the veteran with regard to his claim.  In 
the circumstances of this case, additional efforts to assist 
the veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.  Given the extensive 
development undertaken by the RO, the Board finds that the 
record is ready for appellate review.  

The Board has carefully considered whether further 
notification should be accorded to the veteran of what 
evidence would substantiate his claim, in light of the recent 
opinion of Pelegrini v. Principi, 18 Vet. App 112 (2004).  In 
that decision, The United States Court of Appeals for Veteran 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ, 
or RO in this case) decision on a claim for VA benefits.  

In the present case, the veteran made his claims in December 
2000.  The RO adjudicated the claim in February 2002.  Only 
after that rating action was promulgated did the RO, in March 
2004, provide notice to the claimant - in the form of a 
letter - regarding what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant and what 
information and evidence will be obtained by VA.  Because the 
VCAA notice in this case was not provided to the veteran 
prior to the initial RO adjudication of the claim, the timing 
of the notice does not comply with the express requirements 
of the law as found by the Court in Pelegrini.  While the 
Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 18 Vet. App at 121.  
On the other hand, the Court acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the veteran.  Id.  

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  This would be an 
absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, strictly following the express holding in Pelegrini 
would require the entire rating process to be reinitiated 
when notice was not provided prior to the first agency 
adjudication.  This could not have been the intention of the 
Court; otherwise it would not have taken "due account of the 
rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369, 1374-75 (Fed.Cir.2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in March 2004 was 
not given prior to the first AOJ (RO) adjudication of the 
claim, the notice was provided by the AOJ (RO) prior to the 
final transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.     

Therefore, notwithstanding Pelegrini, to decide the appeal at 
this time would not be prejudicial error to the veteran.  

The Board also takes particular note that the Court in 
Pelegrini held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In the instant case, the March 2004 VCAA notice letter 
satisfied this "fourth element."  The Board also finds that 
the veteran was otherwise fully notified of the need to give 
to VA any evidence pertaining to his claim.  As described 
above, the RO advised him of this by way of the rating 
decision, the Statement of the Case, and the Supplemental 
Statement of the Case.    

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

In sum, to allow the appeal to continue would not be 
prejudicial error to the veteran.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369, 1374-75 (Fed.Cir.2004); see also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) 
(observing that the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); 
Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby).
II.	The Merits of the Claim for Service Connection

The veteran claims he is entitled to service connection for 
PTSD.  For the reasons set forth below, the Board disagrees 
and finds the RO's denial of the veteran's claim the proper 
course of action.  

A.  Background

The veteran served in Vietnam from September 1971 to April 
1972.  The record indicates that the veteran was treated for 
drug abuse from the beginning of February 1972 until April 
1972.  The veteran's service medical records show that the 
veteran left Vietnam in April 1972 as a result of issues 
related to his drug abuse.  

The veteran underwent separation examination in April 1972.  
The report of medical examination is negative for complaints, 
symptoms, diagnoses, or treatment related to combat 
stressors.  In the report of medical history, also dated in 
April 1972, the veteran noted, in relevant part, that he had 
then or had in the past difficulty with sleeping, and 
nervousness.  Each document is negative for any reference to 
combat experience.     

In May 1972, the veteran underwent medical examination at Ft. 
Leonard Wood, Missouri.  In relevant part, a narrative 
summary states that the veteran reported using heroin and 
marijuana in Vietnam "as soon as he entered the country" 
and used the drugs "for the next 8 months" until returning 
to the United States.  The summary reports that the veteran 
"was strung out."  The examiner's impression was "Improper 
use of drugs - heroin."  

The veteran was discharged from service in May 1972 for 
unfitness due to drug abuse.     

The veteran originally claimed service connection for PTSD in 
December 2000.  During the development of his claim, the 
veteran claimed that the following experiences caused him to 
develop PTSD:  he claimed he served on two separate fire 
bases named Mase and Sabre; he claimed that from these fire 
bases he served on "repel missions" and "demolition 
missions" lasting 3 to 7 days per mission; he claimed that, 
while at fire base Mase, he underwent "fire" 2 to 3 times; 
he claimed that he witnessed death, mutilation, and friendly 
fire fatalities; he claimed he witnessed dismemberment of 
enemy combatants; he claimed that he was awarded the Silver 
Star for his combat service but that this award was later 
withdrawn due to his drug involvement; and he claimed that, 
as a water point operator, he had to leave base and enter 
hostile territory for water purification purposes.    

When asked for specific details, the veteran stated in August 
2001 that the experiences were "30 years ago don't remember 
places [and] names" in Vietnam.  In a statement dated in 
July 2001, the veteran stated that he did not realize the 
significance of his in-service experiences until recently.  

The veteran claims that, as a result of the alleged combat 
stressors, he currently experiences recurring dreams of 
combat in Vietnam, flashbacks, hot sweats, bad thoughts, 
continuous ringing in his ears, severe depression, anger, 
unemployability, anxiety, drug and alcohol addiction, startle 
response, and "shell shock."  

The veteran's DD Form 214 indicates the veteran's rating as a 
Water Supply Specialist.  The DD Form 214 indicates that the 
veteran received the National Defense Service Medal, the 
Republic of Vietnam Campaign Medal, the Vietnam Service Medal 
with one bronze service star, one overseas service bar, a 
marksman qualification badge with rifle bar, and a 
sharpshooter qualification badge with grenade bar.  

The RO requested service personnel records from the National 
Personnel Records Center (NPRC), which the NPRC provided.  
The RO also requested records from the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR).  In response, 
USASCRUR submitted operational reports reflecting combat 
actions involving the veteran's reported unit.  USASCRUR 
stated that the veteran would need to submit more specific 
information surrounding his alleged stressors in order to 
conduct more thorough investigation into his claim.  

The Board remanded this matter for further development in 
November 2003.  In accordance, the RO submitted to the 
veteran a letter which requested from the veteran additional 
information or detail regarding his alleged stressors.  The 
record indicates that the veteran did not reply to this 
letter.  

As already noted, the veteran did not undergo VA compensation 
examination for this claim.  A treatment note dated in March 
2001 states, however, the following:  "mental: nothing 
grossly unusual.  No looseness, affect appropriate to mood of 
anxiety.  No evidence of thought disorder and intellectual 
faculties intact.  Impression: substance dependency, symptoms 
consistent with diagnosis of ptsd."  

B.  VA Law and Regulations 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2004); a link, established by medical evidence, 
between current symptomatology and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  

Combat veterans are afforded additional considerations when 
VA determines entitlement to service connection for a claimed 
disorder or disease.  38 U.S.C.A. § 1154(b) (West 2002) 
provides that in the case of veterans of combat, VA shall 
accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service-connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  See also 38 C.F.R. § 
3.304(d) (2005).

VA's Office of General Counsel (General Counsel) has held 
that the determination of whether a veteran "engaged in 
combat with the enemy" depends on multiple factors, 
including the requirement that the veteran participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  The issue 
of whether any particular set of circumstances constitutes 
engagement in combat with the enemy for purposes of section 
1154(b) must be resolved on a case-by-case basis.  VAOPGCPREC 
12-99.  The General Counsel's opinion is binding on the 
Board.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 
(2005).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau, 9 Vet. App. at 395-96; Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  In such cases, the record must 
contain service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  A medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Moreau, 9 Vet. App. at 
395-96.

C.  Analysis

The veteran maintains that he incurred PTSD during combat 
service in Vietnam.  The Board will therefore address his 
claim under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).  
If VA determines that the veteran's service comprised combat 
with the enemy, then the veteran's lay testimony or 
statements regarding his stressors are accepted as conclusive 
evidence of their occurrence, and no further development or 
corroborative evidence is required, providing that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  
If VA determines that the veteran's service did not comprise 
combat with the enemy, then the veteran's service connection 
claim for PTSD, which is based squarely on alleged combat-
related stressors, must necessarily fail.  

The term "combat" is defined to mean "a fight, encounter, 
or contest between individuals or groups" and "actual 
fighting engagement of military forces."  VAOPGCPREC 12-99 
(Oct. 1999) citing WEBSTER'S THIRD NEW INT'L DICTIONARY 452 
(1981).  The phrase "engaged in combat with the enemy" 
requires that the veteran "have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  
VAOPGCPREC 12-99.  The fact that the veteran may have served 
in a "combat area" or "combat zone" does not mean that he 
himself engaged in combat with the enemy.  Id.  Moreover, a 
general statement in the veteran's service personnel records 
that he participated in a particular operation or campaign 
would not, in itself, establish that he engaged in combat 
with the enemy because the terms "operation" and 
"campaign" encompass both combat and non-combat activities.  
Id. Whether or not a veteran "engaged in combat with the 
enemy" must be determined through recognized military 
citations or other supportive evidence.  No single item of 
evidence is determinative, and VA must assess the 
credibility, probative value, and relative weight of each 
relevant item of evidence.  Id.  The claimant's assertions 
that he engaged in combat with the enemy are not ignored, but 
are evaluated along with the other evidence of record.  Id.  
If VA determines that the veteran did not engage in combat 
with the enemy, the favorable presumption under 38 U.S.C.A. 
§ 1154(b) will not apply.    

In this case, the Board finds that the preponderance of the 
evidence indicates that the veteran did not engage in combat 
with the enemy, and therefore, did not experience the 
stressors he claims to have experienced.  38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d).  See also Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).    

The veteran's own statements are not persuasive evidence that 
he personally engaged in combat with the enemy.  Despite the 
RO's repeated requests for detailed information from the 
veteran, the veteran has only provided general, unspecific 
descriptions of his claimed combat experience.  He has failed 
to provide specific information with regard to the instances 
when he allegedly experienced combat and incurred stressors.  
And he has failed to provide specific names and dates of 
battles engaged in, or of the persons affected by the 
battles.  

Moreover, the record lacks documentary evidence supporting 
the veteran's claim.  Records retrieved by the NPRC and 
USASCRUR are negative for evidence showing the veteran 
engaged in combat, or experienced his claimed stressors.  
Rather, the records strongly indicate the opposite.  The 3rd 
Brigade reords of the 1st Cavalry Division do not show the 
veteran's or his particular unit's participation in any of 
the infantry operations.  The veteran's DD Form 214 shows the 
veteran's MOS as a water supply specialist, and shows that, 
of the veteran's several awarded medals, none indicates 
combat service - i.e., he was not awarded a Combat 
Infantryman Medal, a Purple Heart Medal, or any other 
decoration that would indicate combat service.  In this 
regard, there is no objective evidence within the retrieved 
records that corroborates the veteran's claim that he was 
initially awarded the Silver Star Medal for combat service, 
but that it was ultimately revoked due to his drug abuse.    

Hence, the Board cannot find that the veteran served in 
combat.  Given that the veteran's claimed stressors are based 
squarely on alleged combat service, the Board must find that, 
ipso facto, the record lacks "credible supporting evidence 
that the claimed in-service stressor[s] occurred."  38 
C.F.R. § 3.304(f).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for PTSD is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


